Citation Nr: 0407763	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-11 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318.

3.  Eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38 of the United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1973.  Service in Vietnam is indicated by the evidence of 
record.  He died in August 2000.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  The appellant, who is the widow of the 
veteran, testified before the undersigned at a hearing held 
in Washington, D.C., in October 2003.  


FINDINGS OF FACT
1.  The veteran died in August 2000; his death certificate 
lists the immediate cause of his death as cachexia, which was 
due to human immunodeficiency virus (HIV)

2.  At the date of the veteran's death in August 2000, his 
service-connected schizophrenia was rated 100 percent 
disabling effective from December 1992.  


3.  The medical evidence of record supports the conclusion 
that the veteran's HIV infection was not related to his 
military service or to any incident of service, nor was it 
proximately due to or aggravated by his service-connected 
schizophrenia.  

4.  Under VA rating decisions made during the veteran's 
lifetime, he did not have a disability that was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding his death.  He was not a former 
prisoner of war, and he died more than 5 years after his 
separation from service 

5.  There was no clear an unmistakable error (CUE) in VA 
rating decisions made during the veteran's lifetime which 
assigned less than a total (100 percent) rating for service-
connected disability for at least ten years preceding his 
death. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2003).  
 
2.  The criteria for DIC under the provisions of 38 U.S.C. 
§ 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2003).  

3.  The appellant is eligible for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code as the surviving spouse of a veteran who died while his 
service-connected schizophrenia was rated permanently and 
totally disabling.  38 U.S.C.A. § 3501(a) (West 2002); 
38 C.F.R. § 21.3020 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The appellant is seeking entitlement to VA death benefits.  
Although she has not bee specific, she appears to contend 
that the veteran's death was somehow related to his military 
service or to his service-connected schizophrenia.  
Alternatively, she contends that the veteran should have been 
rated as 100 percent disabled due to service-connected 
schizophrenia for a period of in excess of ten tears prior to 
his death, and that DIC benefits under 38 U.S.C. § 1318  may 
therefore be granted.   

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the appellant's appeal remains pending before the Board 
and therefore is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet.  
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

With the elimination of the concept of a well-grounded claim, 
the current standard of review is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38  
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2003).  The United States Court of Appeals for Veterans 
Claims (the Court) has stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].  

The record shows that the RO sent the appellant a letter in 
April 2001 advising her of the evidence necessary to 
establish service connection for the cause of the veteran's 
death and informed her that she should furnish required 
medical evidence or that she could authorize VA to obtain 
private medical records by completing release authorization 
forms.  In response, in June 2001 the appellant submitted VA 
hospital summaries and outpatient records dated in the 1990s, 
treatment records from Walter Reed Army Medical Center dated 
in 2000 and records from the Hospice of Northern Virginia 
dated in 2000.  

In a letter dated in November 2001, the RO notified the 
appellant that it had been determined that VA regulations 
related to the award of DIC benefits under 38 U.S.C. § 1318 
were inconsistent and that after rulemaking was complete, it 
would inform her whether her claim could be approved.  With 
the letter, the RO provided the appellant with a copy of the 
relevant regulation, 38 C.F.R. § 3.22.  

In its January 2003 statement of the case, the RO informed 
the appellant of the law and regulations generally applicable 
to her claim for service connection for the cause of the 
veteran's death and the regulation pertaining to the award of 
DIC benefits, which was left intact after VA rulemaking 
pertaining to inconsistent regulations.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating her claim.  In this 
regard, the RO had previously obtained the veteran's service 
medical records, and the claims file includes VA examination 
reports and hospital summaries pertaining to the veteran's 
service-connected schizophrenia.  The appellant has submitted 
extensive medical records and has identified no others that 
might be relevant to the claim.  At the hearing conducted 
before the undersigned in October 2003, the appellant 
indicated that all evidence that she knew of was by that time 
in the claims file.  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  As noted 
above, testified at a hearing before the undersigned in 
October 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the law, 
considering the circumstances presented in this case.  The 
Board can identify no further development that would aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

The Board will accordingly move on to a discussion of the 
issues on appeal.  

In order for a surviving spouse to obtain VA death or DIC 
benefits, a veteran must have either died of a service-
connected condition [see 38 U.S.C. 1310] or have had a 
100 percent service- connected disability in effect for the 
ten years immediately preceding his death [see 38 U.S.C.A. § 
1318)].  See Hrvatin v Principi, 3 Vet. App. 426, 428 (1992).

As alluded to above, the appellant contends that she should 
be awarded DIC benefits on the basis that the veteran's 
service-connected schizophrenia was in fact totally disabling 
for more than ten years before his death and should have been 
so rated but for clear and unmistakable error in VA rating 
decisions that failed to award him a 100 percent permanent 
rating for his schizophrenia.  The appellant has made no 
specific contentions regarding the death claim or the Chapter 
35 claim.

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.  

Relevant law and regulations

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).  

In order to prevail on the issue of service connection  for 
cause of death there must be: (1) evidence of death; (2) 
medical evidence of in-service disease or injury or a 
service-connected disability; and (3) medical evidence of a 
nexus between an in-service injury or disease, or a service-
connected disability, and the veteran's death.  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The certificate of death shows that the veteran died at the 
Hospice of Northern Virginia in August 2000.  The attending 
physician stated that the immediate cause of death was 
cachexia and that the underlying cause of the veteran's death 
was human immunodeficiency virus (HIV).  Records from Walter 
Reed Army Medical Center indicate that the veteran was 
diagnosed as having HIV in July 1999.  

The veteran's service medical records do not show, nor does 
the appellant contend, that HIV was present in service or is 
causally related to service or any incident of service.  
Further, the appellant does not contend, nor does the 
evidence show, that the veteran's service-connected 
schizophrenia caused or aggravated the veteran's HIV.  

Applying the Hickson analysis outlines above, there is no 
question that element (1), evidence of death, is met by the 
death certificate and the appellant's statements.  With 
respect to element (2), there is no medical evidence that HIV 
infection existed or was acquired during the veteran's 
service from 1967 to 1973, and the appellant does not appear 
to so contend.  During his lifetime the veteran was service 
connected for paranoid schizophrenia, which was his only 
service-connected disability.  Element (2) is met to that 
extent. 

With respect to element (3), medical nexus, there is simply 
no evidence to support a claim of entitlement to service 
connection for the cause of the veteran's death.  
No health care professional has suggested that there was a 
relationship between the veteran's military service, or his 
service-connected paranoid schizophrenia, and his death from 
HIV infection.  The Board additionally notes that it does not 
appear from her hearing testimony or elsewhere in the record 
that the appellant is contending that such a relationship 
existed.  See the October 2003 hearing transcript, pages 6-8.  
Element (3) has therefore no been met, and the claim fails on 
that basis.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318.

As noted above, 38 U.S.C.A. § 1318 requires that in order for 
DIC to be awarded a veteran must have had a 100 percent 
service-connected disability rating for the ten years 
immediately preceding his death.

The record shows that in a June 1994 rating decision, the RO 
assigned a 100 percent rating for the veteran's service-
connected schizophrenia and determined that the total 
disability was permanent in nature.  That rating was 
effective in December 1992 and continued at the time of the 
veteran's death in August 2000, a period of less than ten 
years.

The appellant's principal contention is that DIC benefits 
should be awarded under 38 U.S.C. § 1318 because the 
veteran's service-connected schizophrenia was in fact totally 
disabling for more than 10 years prior to his death and would 
have been so rated but for clear and unmistakable error 
rating decisions in 1978, 1980 and 1983 that failed to award 
him a 100 percent rating.
  
Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

It was not until after the RO issued its statement of the 
case that the appellant set forth her allegations that but 
for clear and unmistakable error in prior rating decisions 
the veteran's service-connected schizophrenia would have been 
rated totally disabling for more than ten years prior to his 
death.  In its statement of the case the RO notified the 
appellant of the regulations pertaining to the award of DIC 
benefits, including on the basis of clear and unmistakable 
error in prior VA decisions, and she has submitted written 
argument on that issue.  In addition, she addressed the 
question at the October 2003 Board hearing and her 
representative presented additional argument on her behalf at 
that time.  

Based on the above record, the Board finds that it may 
consider that aspect of the claim without prejudice to the 
appellant.  She did not raise a contentions as to CUE until 
after the RO adjudicated her DIC claim, and she has since 
been accorded ample opportunity to provide evidence and 
argument as to CUE.    



Relevant law and regulations

38 U.S.C. § 1318

Effective January 21, 2000, prior to the time the appellant 
filed her claim, VA promulgated a final regulation pertaining 
to dependency and indemnity compensation benefits for 
survivors of certain veterans rated totally disabled at time 
of death.  See 65 Fed. Reg. 3388-3392 (2000) [codified at 
38 C.F.R. § 3.22].  
That final regulation establishes an interpretive rule 
reflecting VA's conclusion that 38 U.S.C. § 1318(b) 
authorizes payment of dependency and indemnity compensation 
only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA.  

In August 2001, in response to the decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001)(NOVA I), VA temporarily suspended the adjudication 
of claims for DIC benefits under the provisions of 38 U.S.C. 
§ 1318 where a veteran was not rated totally disabled for a 
continuous period of at least ten years prior to death, or at 
least five years from the veteran's release from active duty, 
as such cases might involve "hypothetical entitlement."  The 
stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  

In NOVA II, the Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking proceedings.  
The Federal Circuit held that VA could properly construe the 
"entitle to receive" language of 38 U.S.C. § 1318 to bar the 
filing of new claims, i.e., "hypothetical entitlement" 
claims, in which no claim was filed during the veteran's 
lifetime or where a claim had been denied and was not subject 
to reopening.  Since the appellant's case does not come under 
the above noted exception involving new and material 
evidence, the Board will adjudicate her claim for DIC under 
the provisions of 38 U.S.C. § 1318.  

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death were service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
(POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.  

The veteran was separated from service in 1973, was granted a 
total rating effective in December 1992, and died in August 
2000.  Accordingly, the veteran was not rated by VA as 
totally disabled by a service-connected disability for a 
continuous period of at least 10 years immediately preceding 
death and was not continuously rated totally disabled for a 
period of not less than five years from the date of his 
discharge from active duty.  Since the veteran was not a 
former POW, the criteria pertaining thereto are not 
applicable in this case.

CUE
   
The appellant's focus has been on the question of whether the 
veteran was "entitled to receive" compensation at the 100 
percent level for a period of ten years immediately preceding 
his death but was not receiving it at the time of his death 
due solely CUE in a VA decision.  See 38 C.F.R. § 3.22(b)(3).  

The reversal of a prior VA decision found to be based on CUE 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  CUE is a very 
specific and rare kind of error; it is the kind of error of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  To find CUE, the correct facts, 
as they were known at the time, must not have been before the 
adjudicator or the law in effect at that time was incorrectly 
applied; the error must be undebatable and of a sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and the determination of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication.  Allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Similarly, the VA's breach of its duty to assist cannot form 
a basis for a claim of CUE.  See 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2003); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001); Baldwin v. West, 13 Vet. App. 
1 (1999), 15 Vet. App. 302 (2001); Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).  

If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the veteran is only asserting 
disagreement with how the VA evaluated the facts before it, 
if the veteran has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the veteran has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a  "manifestly different" 
result, the claim should be dismissed without prejudice 
because of the absence of legal merit or  lack of entitlement 
under the law.  Simmons v. Principi, 17 Vet. App. 104 (2003); 
Luallen v. Brown, 8 Vet.  App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  

Analysis

The Board again notes that the only portion of the law and 
regulation which could potentially allow for the award of DIC 
would be the "entitled to receive" provision discussed 
above.  The Board's inquiry will therefore be directed 
towards the matter of the appellant's allegations of CUE in 
various RO decisions which assigned the veteran less than a 
100 percent rating for his service-connected paranoid 
schizophrenia.

The initial June 1978 rating decision

The June 1978 rating decision granted the veteran's claim of 
entitlement to service connection for paranoid schizophrenia 
and assigned a 30 percent disability rating.

The appellant contends that the veteran did not receive 
notice of a June 1978 rating decision and that failure on the 
part of VA to comply with the notice requirements of 
38 C.F.R. § 3.103(f) was clear and unmistakable error.  She 
asserts that the medical reports clearly state that the 
veteran was mentally ill, and she contends that the veteran 
had no knowledge of his options.  She argues that had he 
received notice of the June 1978 rating decision, the veteran 
would have been able to pursue representation for his claim.    

The appellant assertion as to VA's purported failure to 
notify the veteran is factually incorrect.  The claims folder 
includes a VA Form 21-6798, Disability Award, which shows 
that the veteran was sent a VA letter in June 1978 notifying 
him of the award of service connection for schizophrenia with 
a 30 percent rating.  Based on the letter format specified by 
the RO on Form 21-6798, the letter advised him of the type of 
evidence needed to substantiate his claims and also notified 
him of his appellate rights.  Although a copy of the actual 
letter is not in the file, there is no indication that it was 
not sent to the veteran.  As the Court stated in Saylock v.  
Derwinski, 3 Vet. App. 294, 395 (1992) [citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)], 
"[p]rinciples of administrative regularity dictate a 
presumption that Government officials 'have properly 
fulfilled their official duties.'"  

Further, the assertion that the file is negative for a 
summary of evidence considered is patently incorrect as that 
information is contained in the lengthy narrative contained 
in the June 1978 rating decision.  The rating decision cited 
such evidence as "Takes no medication and does not feel he 
needs it.  Is apparently coherent, relevant, serious."  In 
any event, any inadequacy of the explanation for the 
determination in the June 1978 rating decision cannot rise to 
the level of clear and unmistakable error.  In this regard, 
the appellant has not demonstrated that the outcome would 
have been manifestly different but for any such error.  

The appellant has also referred to other decisions contained 
in the June 1978 rating decision, which in addition to 
granting service connection for paranoid schizophrenia denied 
service connection for other disabilities.  She states that 
the file is negative for any summary of evidence considered 
to deny three disabilities for which service connection was 
denied in the June 1978 rating decision.  Setting aside 
whether the appellant's statement is factually correct, it is 
unclear exactly why the appellant's contentions which respect 
to these other disabilities have anything to do with her 
claim of entitlement to DIC.  In any event, this does not 
amount to a valid allegation of CUE.  See Baxter v. Principi, 
17 Vet. App. 407, 411 (2004):  "A CUE motion may not be made 
with 'broad brush allegations' but instead CUE must be 
alleged with specificity and, unless the error would amount 
to CUE on its face, requires persuasive reasoning as to why 
the result would have been 'manifestly different' but for the 
alleged error."   

The appellant also appears to be contending that the veteran 
was somehow owed greater deference because he had a 
psychiatric disability.  She has provided no basis for this 
contention, much less that such alleged lack of additional 
instruction or assistance from VA amounts to CUE. 

Subsequent rating decisions in June 1980 and in April, May 
and June 1983

The appellant appears to be contending that a June 1980 
rating decision that continued the 30 percent rating for 
schizophrenia contained clear and unmistakable error.  She 
argues that the examination on which the rating was based 
included findings which met the criteria for a 100 percent 
rating and that the RO did not provide the reasons and bases 
for its decision as required by law.  

The appellant also contends that rating decisions issued in 
April, May and June 1983 contained clear and unmistakable 
error.  On review of the record, the Board finds rating 
decisions dated in April 1983 and June 1983, but finds no 
such decision dated in May 1983.  The record does include a 
May 5 1983, letter from the RO to the veteran in which it 
notified him that it had continued a 30 percent rating for 
his nervous condition and apprised him of his appellate 
rights.  In that letter, the RO also stated that entitlement 
to Paragraph 29 (temporary 100 percent rating based on 
hospitalization) was pending.  The Board therefore concludes 
that the rating decisions to which the appellant refers are 
the April 1983 rating decision and the June 1983 rating 
decision.  

The April 1983 rating decision continued a prior 30 percent 
rating for the veteran's service-connected schizophrenia.  
The appellant asserts that the report of a January 1983 VA 
psychiatric examination, which was of record at the time of 
the April 1983 rating decision, showed active psychotic 
manifestations of the veteran's service-connected 
schizophrenia that unquestionably fit the then-current 
criteria for a 100 percent rating for a psychosis.  She also 
argues that the contents of a February 1983 VA outpatient 
progress note, which she says was also of record at the time, 
shows that the veteran required emergency treatment at a 
mental health clinic because of his schizophrenia.  She 
argues that continuation of the 30 percent rating was gross 
error in the application of the evidence to the regulations 
at the time.  

The appellant further argues there was clear and unmistakable 
error in the June 1983 rating decision in its failure to 
assign a 100 percent rating for the veteran's schizophrenia 
following the assignment of a temporary total rating based on 
hospitalization under 38 C.F.R. § 4.29.  She contends that 
the VA hospital summary upon which the rating was based 
showed active psychotic manifestations that were 
unquestionably of such extent, severity, depth, persistence 
and bizarreness as to produce complete social and industrial 
inadaptability.  She maintains that it was gross error to 
fail to assign a total schedular evaluation subsequent to the 
temporary total rating.  

As in effect at the time of the 1980 and 1983 rating 
decisions, the VA Schedule for Rating Disabilities (Rating 
Schedule) provided ratings for psychoses, including paranoid 
schizophrenia, as follows:  Active psychotic manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce complete social and industrial inadaptability 
warranted a 100 percent rating.  With lesser symptomotology 
such as to produce severe impairment of social and industrial 
adaptability, a 70 percent rating was warranted.  
Considerable impairment of social and industrial adaptability 
warranted a 50 percent rating, while definite impairment of 
social and industrial adaptability warranted a 30 percent 
rating.  See 38 C.F.R. § 4.132, Diagnostic Code 9203 (1979 
and 1982).  In addition, a total disability rating for 
compensation could be assigned where the schedular rating was 
less than total when the disabled person was, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability should be rated 60 percent 
or more.  38 C.F.R. § 4.16(a) (1979 and 1982).  

(i.)  The June 1980 rating decision

At the time of the June 1980 rating decision, the RO 
considered the report of a June 1980 VA psychiatric 
examination.  The physician reported that throughout the 
interview, the veteran's behavior had a tone of 
suspiciousness, and he stated clearly that he did not wish to 
be questioned.  The veteran reported he was attending a 
career business school on a full-time basis and was also 
working as a museum security guard.  He specifically denied 
any current auditory or visual hallucinations, delusions or 
ideas of reference.  The physician said that in spite of the 
veteran's denials, there was an atmosphere or tenor that 
suggested the possibility that a delusional system might 
still be active.  

The veteran's only complaint was that he had some difficulty 
going to sleep.  The veteran avoided answering most questions 
and much of the time was evasive, nonspecific or tangential.  
The physician said that the veteran's sensorium and cognition 
were clear.  The physician stated that while the veteran 
overtly denied all signs and symptoms of illness, the 
atmosphere of the interview suggested the possibility that 
more symptoms existed than the veteran was willing to 
acknowledge.  The diagnosis was residual schizophrenia.  

The appellant's argument with respect to the June 1980 rating 
decision is that the veteran's symptoms reported at the June 
1980 examination met the criteria for a 100 percent rating.  
A review of the record, however, hardly leads to the 
conclusion that it was "undebatable" that a 100 percent 
rating was warranted 
(i.e. that there were active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce complete social and industrial inadaptability).  
Although the examiner suggested that more symptoms may have 
existed than the veteran was willing to acknowledge and that 
the veteran's delusional system might be active, the veteran 
in fact denied current auditory or visual hallucinations, 
delusions or ideas of reference.  Specific findings were 
merely that he was evasive and tangential in answering 
questions and complained of sleep difficulties.  The veteran 
was working and attending school.  

It was not unreasonable for the RO to have concluded that the 
schizophrenia produced less than complete or even severe 
social and industrial impairment, especially as the veteran 
was functioning as a full-time student and was also working 
as a museum security guard at the time.  The appellant in her 
allegation of error in the June 1980 rating decision has not 
asserted a total failure by the RO to consider highly 
probative evidence, but has instead argued with the findings 
reached from the facts considered.  Hers is not a valid claim 
of CUE because such a claim requires more than mere 
disagreement as to how the facts were weighed or evaluated.  
See Crippen v. Brown, 9 Vet. App. 412 (1996).  

(ii.)  The April 1983 rating decision

Evidence before the RO when it continued a 30 percent rating 
for the veteran's schizophrenia in its April 1983 rating 
decision consisted of a VA Form 10-1000a, Abbreviated Medical 
Record, dated in September 1982 and the report of a January 
1983 VA psychiatric examination.  The February 1983 
outpatient records mentioned by the appellant were not 
received at the RO until May 1983.  

The Form 10-1000a shows that the veteran was hospitalized for 
one day in September 1982.  The recorded history indicates 
substance abuse over many years, and the veteran reported 
that he had used heroin and cocaine the previous night.  The 
physician noted right and posterior cervical nodes in the 
neck and needle tracks in the jugular area.  He also noted 
old needle tracks in the legs and needle tracks in both arms.  
The final diagnosis was drug dependence.  

At the VA psychiatric examination conducted in January 1983, 
the veteran reported he was unemployed and was not doing 
well.  He reported that he had taken no drugs lately and was 
on no medication.  He said that he always heard voices and 
said the voices asked him where he should go and stopped 
people from killing him.  He said that a lot of people were 
trying to run over him, trying to shoot him or trying to make 
him take drugs.  The veteran said that his wife locked him in 
the house.  The veteran's wife, who was present, said that 
she kept the veteran inside to keep him out of trouble.  She 
said the veteran could not sit still and also said that he 
had been on drugs but had stopped two months ago.  

The examining physician stated that the veteran used denial 
to the fullest extent, but was relevant.  The physician 
stated that the veteran's sensorium seemed to be somewhat 
clear at the present time.  The veteran would not answer 
questions except with a few words, and it was necessary to 
cut the examination short because the veteran refused to talk 
anymore.  The diagnosis was schizophrenia, paranoid type, and 
history of drug abuse.  The physician stated that the veteran 
had made an appointment for medication.  He said that if the 
veteran became worse, hospitalization would be considered 
when a bed became available.  The physician also commented 
that it seemed that the veteran might still be under the 
influence of drugs.  

It is clear that the April 1983 rating decision considered 
the September 1992 VA Form 10-1000a and the January 1983 VA 
examination report.  The appellant is simply arguing with the 
interpretation made by the RO of these facts, which as 
indicated by the Board above does not amount to a valid claim 
of CUE.  
See Crippen, supra.  

In order to hold that the rating decision was clearly and 
unmistakably erroneous, it would have to be concluded that 
the evidence of record at the time the decision was rendered 
was such that the only possible conclusion based on the 
evidence was that the veteran's schizophrenia produced 
complete social and industrial inadaptability warranting a 
schedular 100 percent rating under 38 C.F.R. § 4.132 (1982); 
or produced severe impairment of social and industrial 
adaptability and prevented him from securing or following a 
substantially gainful occupation, which would have warranted 
a total disability rating under 38 C.F.R. § 4.16(a) (1982).  

In this case, it cannot be stated that the evidence 
considered by the RO undebatably showed that the veteran's 
schizophrenia warranted a total rating.  Crucially, although 
it appears that the veteran's mental health had degraded 
since 1980 both the September 1982 record concerned drug 
abuse and at the January 1983 VA examination the physician 
said that the veteran might be under the influence of drugs.  
On that basis alone, the RO could have decided not all of the 
veteran's psychiatric symptoms were associated with his 
schizophrenia (as opposed to non service-connected substance 
abuse) or that it was the service-connected  schizophrenia 
that prevented him from obtaining or keeping a job.  It is 
not therefore undebatable that the evidence before the RO 
showed that the manifestations of the veteran's schizophrenia 
produced complete social and industrial inadaptability or 
even were of such severity that they alone prevented him of 
obtaining and maintaining substantially gainful employment.  

CUE requires that error, otherwise prejudicial, must appear 
undebatably, which is not the case in the April 1983 rating 
decision.  The appellant's argument as to how the RO weighed 
the facts before it at the time of the April 1983 rating 
decision fails to meet the pleading requirements for CUE. 



(iii.)  The June 1983 rating decision

Evidence before the RO at the time of the June 1983 rating 
decision consisted of VA outpatient records dated in February 
1983 and a VA hospital summary of hospitalization from 
February 1983 to April 1983.  

The outpatient records show that the veteran was seen in a VA 
mental health clinic on an emergency basis.  He would not 
participate in the interview.  He did not respond verbally 
and had his wife make all statements.  The assessment was 
schizophrenic disorder, paranoid type.  The physician 
prescribed chlorpromazine.  It was planned that the veteran 
return in two weeks.  Another outpatient record dated three 
days later shows that the veteran's wife stated that the 
veteran was acting up and disrupting the household.  She felt 
that the veteran was in need of an evaluation for hospital 
admission.  

The VA hospital summary, which was also of record at the time 
of the June 1983 rating decision, shows that the veteran was 
admitted to the hospital psychiatry service in early February 
1983.  He was complaining that people were out to kill him.  
The veteran gave a history of having used heroin 
intermittently but claimed he had not used any drugs for the 
last four or five months.  

The hospital summary shows that the veteran was placed on 
Thorazine with the dosage titrated according to the clinical 
symptoms.  The physician stated that after a while the 
veteran started to feel better and said he didn't feel 
controlled by them (meaning the other people who were 
plotting against him).  The physician said the veteran 
started to be more relaxed and less affected by his 
delusional ideas.  The veteran did not return from his last 
pass, was placed on AWOL status and had to be discharged from 
the hospital.  At the time of discharge, the veteran was 
taking Thorazine, 100 mg., twice a day.  The diagnoses were 
paranoid schizophrenia, post-traumatic stress disorder, and 
drug abuse.  

Based on the above-described evidence, the RO in its June 
1983 rating decision awarded a temporary total rating under 
38 C.F.R. § 4.29 from February 8, 1983 through April 1983 and 
continued the previously-assigned 30 percent rating 
thereafter.  

The appellant asserts that the failure of the RO to assign a 
100 percent rating for the veteran's schizophrenia after the 
hospitalization was clear and unmistakable error.  The 
appellant argues that the evidence showed active psychotic 
manifestations that unquestionably fit the schedular criteria 
for a 100 percent rating.  Review of the record, however, 
shows that such a conclusion is not undebatable in light of 
the statements in the hospital summary indicating that with 
treatment during hospitalization, the veteran affected by 
delusional ideas.  Moreover, the hospitalization report again 
referred to the veteran's use of illegal drugs.  In short, 
based on this record it was not undebatable that 
schizophrenia was productive of complete social and 
industrial inadaptability.  It therefore cannot be said that 
failure of the June 1983 rating decision to award a 100 
percent rating for the veteran's schizophrenia following his 
hospitalization was clear and unmistakable error.  
The appellant's arguments once again amount to a mere dispute 
as to how the evidence was weighed, which cannot amount to a 
valid CUE claim.  

Summary

As to each of the rating decisions challenged by the 
appellant, there is no indication that the RO was not aware 
of the correct facts or incorrectly applied the relevant 
statutory or regulatory provisions.  As discussed in detail 
above, the appellant's arguments amount only to a dispute as 
to how the evidence of record was weighed, which cannot 
constitute a valid claim of CUE.  

In the absence of CUE in the June 1978, June 1980, April 1983 
and June 1983 rating decisions, such as warrant reversal and 
the grant of a total rating for the veteran's service-
connected schizophrenia, the veteran cannot be found to have 
been entitled to receive compensation at the rate of 100 
percent (total rating) due to service-connected disability 
for a period of ten or more years preceding death.  

Thus, since it has not been shown that the veteran was in 
receipt of, or would have been entitled to receive, 
compensation at the time of death for a service connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating either from the date of 
the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death, 
or for a period of 10 or more years immediately preceding 
death, or that the veteran was a former prisoner of war, the 
appellant's claim for entitlement to dependency  and 
indemnity compensation under 38 U.S.C. § 1318 is without 
legal merit and therefore is denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994). 

3.  Eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38 of the United States Code.  

Relevant law and regulations

The legal criteria specify that a surviving spouse of a 
veteran is eligible for Dependents' Educational Assistance 
benefits under Chapter 35 if he or she meets particular 
criteria and if (1) the veteran died of a service-connected 
disability or (2) the veteran had a total disability 
permanent in nature resulting from a service-connected 
disability and the veteran died while that disability so 
evaluated was in existence.  38 U.S.C.A. §§ 3501(a), 3512; 38 
C.F.R. § 21.3021(a) (2003).  

Analysis

In view of the Board's decision that service connection is 
not warranted for the veteran's death, eligibility cannot be 
found on that basis.  

The record shows that a permanent 100 percent rating for the 
veteran's service-connected schizophrenia was effective in 
December 1992 and continued at the time of the veteran's 
death in August 2000.  The criteria having been met, the 
Board concludes that the appellant is eligible for Dependent' 
Educational Assistance benefits under Chapter 35 of Title 38 
of the United States Code.  To that extent only, the appeal 
is allowed.  

Additional comment

Under the provisions of 38 U.S.C.A. § 3512(b)(1)(A), the 
person made eligible for educational benefits under 
38 U.S.C.A. § 3501 may be afforded educational assistance for 
a 10-year period.  This is a new 10-year period.  In this 
regard, the Board recognizes that in its June 1994 rating 
decision the RO determined there was basic eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38 United States Code, which qualified the appellant for 
educational assistance for a 10-year period under 38 U.S.C. 
§ 3512.  That determination was made under 38 U.S.C. 
§ 3501(a)(1)(D)(i) where the appellant was the spouse of a 
veteran with a total disability permanent in nature resulting 
from a service-connected disability.  The 10-year period 
associated with the current determination may not, however, 
be reduced by that earlier period.  This is based on 
38 U.S.C.A. § 3512(b)(1)(A), which states that in the case of 
a surviving spouse made eligible by clause (ii) of 38 U.S.C. 
§ 3510(a)(1)(D), which is the case here, the 10-year period 
may not be reduced by any earlier period during which the 
person was eligible for educational assistance under this 
chapter as a spouse made eligible by clause (i) of 38 U.S.C. 
§ 3501(a)(1)(D).  





CONTINUED ON NEXT PAGE



ORDER

Service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C. § 1310 is denied.  

Dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C. § 1318 are denied.  

Eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38 of the United States Code is 
established.  To that extent only, the appeal is allowed. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



